          Case 4:20-cv-05640-YGR Document 400 Filed 04/06/21 Page 1 of 2



 1 Douglas J. Dixon, State Bar No. 275389
   ddixon@hueston.com
 2 HUESTON HENNIGAN LLP
   620 Newport Center Drive, Suite 1300
 3 Newport Beach, CA 92660
   Telephone:    (949) 229-8640
 4 Facsimile:    (888) 775-0898

 5 Jonathan Kanter, D.C. Bar No. 473286
   (pro hac vice pending)
 6 jonathan@kanterlawgroup.com
   Brandon Kressin, D.C. Bar. No. 1002008
 7 (pro hac vice pending)
   brandon@kanterlawgroup.com
 8 THE KANTER LAW GROUP, PLLC
   1717 K Street N.W., #900
 9 Washington, D.C. 20006
   Telephone:     (202) 792-3037
10
   Attorneys for Third-Party Respondent
11 Yoga Buddhi Co.

12                                UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14

15 EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
                                                      Case No. 4:11-cv-06714-YGR
16                   Plaintiff and Counter-Defendant, Case No. 4:19-cv-03074-YGR

17             vs.                                    NOTICE OF APPEARANCE

18 APPLE INC.,

19                   Defendant and Counterclaimant.

20 IN RE APPLE iPHONE ANTITRUST
   LITIGATION
21
   DONALD R. CAMERON, et al.,
22
               Plaintiffs,
23
         vs.
24
   APPLE INC.,
25
               Defendant.
26

27

28

                                         NOTICE OF APPEARANCE
     5956166
          Case 4:20-cv-05640-YGR Document 400 Filed 04/06/21 Page 2 of 2



 1             TO THE COURT, THE ELECTRONIC FILING ADMINISTRATOR, ALL PARTIES

 2 AND THEIR COUNSEL OF RECORD:

 3             PLEASE TAKE NOTICE THAT I, Douglas J. Dixon, hereby appear as counsel of record

 4 for third-party respondent Yoga Buddhi Co. in the three above-captioned actions. I certify that I

 5 am admitted to practice in this Court.

 6
               DATED: April 6, 2021.                 Respectfully submitted,
 7
                                                     HUESTON HENNIGAN LLP
 8

 9                                                    /s/ Douglas J. Dixon
                                                     DOUGLAS J. DIXON
10
                                                     Attorneys for Third-Party Respondent
11                                                   YOGA BUDDHI CO.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-
                                            NOTICE OF APPEARANCE
     5956166
